DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 7-10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 7,596,976 to Sugimoto.
Sugimoto discloses a locking device (1) comprising: a blocking member (11) which is movable between a first and a second position for locking a functionally relevant component (associated steering shaft), wherein in the first position the blocking member is in engagement with the component in a blocking manner (figure 4A, 5A, 6A, 9) and/or in the first position the blocking member can be brought into engagement with the component in a blocking manner, and in the second position the blocking member is not in engagement with the component (figure 4D, 5D, 6D, 10), said locking device comprising a drive element (6) for moving the blocking 
Sugimoto also discloses a housing (2) that includes a base (3), wherein the blocking member is movably guided in the base (figures 4A-4B), as in claim 2, wherein the sliding block guide is located on the second cover surface and wherein even the securing mechanism engages by a cam in the sliding block guide (figures 6A-6D), as in claim 8, as well as an electric motor (6) for driving the drive element in particular for the rotation thereof, as in claim 12.
Sugimoto further discloses two receivers (16, 16A; figures 16A-16C) in the blocking member for the cooperation of the securing mechanism with the blocking member, wherein in each case a receiver is provided for latching the securing mechanism in the respective position, such that the movement of the blocking member is blocked in the respective position by the securing mechanism (figures 16A-16C), as in claim 4, wherein the securing mechanism is 
Sugimoto additionally discloses a signal generating mechanism cooperating with the drive element for the respective position of the blocking member, wherein the signal generating mechanism consists of a magnet and a Hall sensor and wherein the magnet is arranged in and/or on the drive element (via circuit substrate; column 6, line 61-column 7, line 54), as in claim 9, and the locking device is an electric steering lock for a motor vehicle, and wherein the functionally relevant component is a steering shaft in a steering column or a gear lever (column 1, lines 6-7), as in claim 10.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto, as applied above, in view of U.S. Patent Number 6,941,781 to Fukushima.
Sugimoto teaches the invention substantially as claimed.  However, Sugimoto does not disclose the material the locking device is manufactured.  
Fukushima teaches a locking device comprising: a blocking member (1) which is movable between a first and a second position for locking a functionally relevant component (associated steering shaft), wherein in the first position the blocking member is in engagement with the component in a blocking manner and/or in the first position the blocking member can be brought into engagement with the component in a blocking manner, and in the second position the blocking member is not in engagement with the component (column 5, lines 1-19), said locking device comprising a drive element (2) for moving the blocking member between the two positions and comprising a securing mechanism (4) for the blocking member that is designed to cooperate with the blocking member in the first position and also to cooperate with the blocking member in the second position, wherein the securing mechanism acts in the manner of a back pressure securing element for the blocking member in the first position for preventing manipulation and in the manner of a securing device for securing the blocking member in the second position against unintended movement into the first position (column 5, lines 35-44), wherein the securing mechanism is movably arranged in a guide (channel that receives the securing member) in the base, wherein the securing mechanism consists of metal and wherein the blocking member consists of metal (column 3, lines 49-63), as in claim 6, wherein the base consists of metal (column 3, lines 49-63), as in claim 11.
.


Response to Arguments
Applicant's arguments filed November 29, 2021 have been fully considered but they are not persuasive.  In regards to the argument that Sugimoto does not disclose the blocking member is moved by means of a pin which runs in a lifting curve, the examiner respectfully disagrees.  As stated by the applicant, the blocking member of Sugimoto is moved by a cam (lifting curve) without any guiding function against a spring pressure, thus negating the argument.  Moreover, the cam of Sugimoto (lifting curve) moves a pin 14 of the blocking member, as disclosed in column 6, lines 8-20.  Additionally, the examiner states the blocking member being guided by a biasing member is not found in claim 1, whereas a resilient member is found in claim 5, where the securing mechanism is loaded by a force by a resilient element.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
January 10, 2022